Dismissed and Memorandum Opinion filed September 9, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-14-00692-CR

                           LESLIE KING, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 0946675

                   MEMORANDUM                   OPINION


      After a jury trial, appellant was convicted of the offense of aggravated
robbery and sentenced to thirty years in prison on December 4, 2003. This court
affirmed appellant’s conviction in an opinion issued February 8, 2005. See King v.
State, 157 S.W.3d 873 (Tex. App.—Houston [14th Dist.] 2005, pet. ref’d).
Appellant filed a subsequent pro se notice of appeal from the same conviction on
August 15, 2014.
      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2